Slip-Op. 07-97

               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
JOHN R. DEMOS,                       :
                                     :
            Plaintiff,               :
                                     :  Before: Judith M. Barzilay, Judge
      v.                             :  Consol. Ct. No. 07-00014
                                     :
UNITED STATES,                       :
                                     :
            Defendant.               :
____________________________________:

                                    MEMORANDUM ORDER

[Plaintiff’s motion for reconsideration is denied.]

(John R. Demos, Jr.), Plaintiff, Pro Se.

Peter D. Keisler, Assistant Attorney General; Jeanne E. Davidson, Director; (Michael D.
Panzera), Commercial Litigation Branch, Civil Division, U.S. Department of Justice for
Defendant United States.

                                                      Dated: June 25, 2007

BARZILAY, JUDGE:

       Plaintiff in the above captioned matter moves pursuant to USCIT Rule 59(a)(2) to have

this court reconsider its judgment in Demos v. United States, No. 07-82, 2007 WL 1492413 (CIT

May. 23, 2007), granting Defendants’ motion to dismiss and motion for restrictions on future

filings. For the reasons discussed below, Plaintiff’s motion for reconsideration is denied, and

Plaintiff is barred from making any future filings with this Court without advance approval of a

judge from this Court.

       The disposition of a motion for reconsideration lies within “the sound discretion of the

court.” United States v. Gold Mountain Coffee, Ltd., 8 CIT 336, 336, 601 F. Supp. 212, 214
Consol Ct. No. 07-00014                                                                       Page 2
(1984). A court generally will grant such a motion only to “rectify[] a significant flaw in the

conduct of the original proceeding.” Id. (quotations & citation omitted). Specifically,

       [a] rehearing may be proper when there was: (1) an error or irregularity in the
       trial; (2) a serious evidentiary flaw; (3) a discovery of important new evidence
       which was not available even to the diligent party at the time of trial; or (4) an
       occurrence at trial in the nature of an accident or unpredictable surprise or
       unavoidable mistake which impaired a party’s ability to adequately present its
       case.

Id. at 336–37, 601 F. Supp. at 214. A motion for reconsideration will not be granted merely to

give a losing party another chance to re-litigate the case or present arguments it previously raised.

See id. at 337, 601 F. Supp. at 214.

       As in his original complaints, Plaintiff sets forth numerous, often incoherent, non-

justiciable arguments in support of his motion. See, e.g., Mot. Recons. 3 (“Reasons Why Motion

Should Be Granted . . . . The U.S. Court of International Trade has jurisdiction over and the

power to ‘review’ all matters, issues, and laws that concern, and impact upon the following: Gold

hoarding by a few countries.”). See generally Mot. Recons. Because these claims set forth no

legitimate grounds upon which the court should reconsider its decision and simply mark yet

another attempt by Plaintiff to congest the court system with frivolous litigation, it is hereby

       ORDERED that Plaintiff’s motion for reconsideration is DENIED. Furthermore, it is

       ORDERED that Plaintiff is barred from making any future filings with this Court without

advance approval of a judge from this Court.



       June 25, 2007                                          /s/ Judith M. Barzilay

Dated:_____________________                                   ______________________
       New York, NY                                           Judge